Citation Nr: 0711083	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  99-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1978 to April 1983.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Winston-Salem, North Carolina Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
2004, a Travel Board hearing was held before the undersigned.  
A transcript of that hearing is of record.  As requested at a 
brief pre-hearing conference, the sole issue addressed was 
entitlement to service connection for a low back disorder.  
[Additional issues remained before another Veterans Law Judge 
who held a hearing in those matters.]  In March 2005, this 
matter was remanded for further development.


FINDINGS OF FACT

A chronic low back disability was not manifested in service; 
arthritis of the low back was not manifested during the 
veteran's first postservice year; and the veteran's current 
low back disability is not shown to be related to her active 
service, to include complaints noted therein.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding timing of VCAA notice, in Pelegrini, at 120, the 
United States Court of Appeals for Veterans Claims (Court) 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The veteran was 
provided content-complying notice by letters in October 2002 
and (post Board remand) in September 2005 (including to 
submit any evidence in her possession pertaining to her 
claim).  She was given ample time to respond; and the claim 
was subsequently readjudicated.  See February 2006 
Supplemental Statement of the Case.  While the veteran did 
not receive any notice regarding the rating of back 
disability or effective dates of award (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the decision 
below denies (and does not grant) service connection; neither 
the rating of a disability nor the effective date of an award 
is a matter for consideration.  Hence, she is not prejudiced 
by the lack of such notice.  Finally, it is not alleged that 
notice in this case was less than adequate.

The veteran's pertinent treatment records have been secured, 
and the RO arranged for a VA examination in April 2003.  She 
has not identified any pertinent evidence that remains 
outstanding.  Significantly, she did not respond to the 
September 2005 letter (per the Board's remand), requesting 
that she identify all sources of examination or treatment for 
her low back disability since May 2003 (notably, there were 
no VA records other than the April/May 2003 VA examination, 
that pertained to her back).  VA has met its assistance 
obligations.  The Board will proceed with appellate review. 

II.	Factual Background

The veteran's service medical records reveal that in November 
1978 she was seen for complaints of low back pain with 
dysuria, and numbness in her legs.  She reported she had pain 
since basic training.  Low back pain was diagnosed, and she 
was treated with medications, heat and a session of physical 
therapy.  She was advised to return for follow-up if the 
symptoms persisted.  In February 1979 the veteran was seen 
for back pain complaints associated with painful urination.  
She reported chronic low back pain for many years prior to 
service, which persisted through basic training.  The 
examiner noted that the veteran was a poor historian and did 
not give a good description of the quality of pain, timing, 
or alleviating and aggravating factors.  In January 1981, the 
veteran was seen for complaints of back pain associated with 
left pelvic pain and painful urination.  On separation from 
service, she did not desire an examination, and it was 
determined that one was not needed.

A December 1997 record from LaFayette clinic notes, among 
other numerous disabilities, osteoarthritis of the lumbar 
spine.

On April 2003 VA examination, the veteran reported back 
problems since basic training when she began experiencing low 
back pain and numbness and tingling in her legs.  She stated 
that it persisted throughout her military career.  Physical 
examination revealed that her back was quite limber.  She 
could do most back movements without discomfort.  There was 
no objective evidence of pain, or postural abnormalities; and 
the musculature of the back was firm and very prominent.  
There were no diagnostic or clinical tests performed.  
Diagnoses were, degenerative disc disease involving the 
lumbar spine, degenerative arthritis involving the lumbar 
spine, and chronic back pain.  The examiner noted that he did 
not have the c-file to review.  He opined, based on the 
veteran's reported history, that the symptoms she has now are 
related to the symptoms she had when she was in the service.  
Therefore it is as likely as not that the back condition she 
has now began while she was in the service.

In a May 2003 addendum to the April 2003 VA examination, the 
examiner noted (after a complete review of the c-file), that 
he did not see much in the way of back pain in the service 
records other than what was related to her gynecological 
problems.  He opined that he could not say that her low back 
condition stemmed from problems while in the military; and it 
was therefore not as least likely as not that the back pain 
that she presently has is a condition that stems from active 
service.

At the November 2004 hearing, the veteran testified that she 
first injured her back during basic training.  She stated 
that she had problems throughout her military career and that 
she was treated with muscle relaxants and physical therapy.  
She testified that since February 2004 she had been receiving 
physical therapy for her back.  She also stated that she was 
seen at VA between May and July 2004 for X-ray and evaluation 
of her low back.

III.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases (including, as pertinent here, arthritis) may be 
service connected based on a presumption that they were 
incurred in service if they become manifest to a compensable 
degree within a specified period of time following service 
discharge (one year for arthritis).  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is not in dispute that the veteran now has a chronic low 
back disability.  Lumbosacral disc disease is diagnosed.  
Likewise, it is not in dispute that the veteran complained of 
back pain in service, as she was seen for such complaints in 
November 1978, February 1979 and January 1981.  What she must 
still show to establish service connection for a back 
disability is that the current disability is related to the 
complaints in service.

The veteran's service medical records reflect that the 
complaints in service were acute and transitory, and 
resolved.  In November 1978 she was treated with medication 
and one session of physical therapy.  The records reflect 
that the complaints in February 1979 and January 1981 were 
associated with pelvic pain and/or painful urination, and a 
chronic back disability was not identified.  Consequently, 
service connection for a low back disability on the basis 
that chronic back disability became manifest in service, and 
persisted, is not warranted.  Furthermore, as there is no 
evidence that arthritis of the spine was manifested in the 
first postservice year, service connection for such pathology 
on a presumptive basis (as a chronic disease under 
38 U.S.C.A. § 1112) is also not warranted.  

The veteran may still establish service connection for her 
low back disability if competent (medical) evidence relates 
the disability to the injury in service (or otherwise to 
service).  See 38 C.F.R. § 3.303.  However, there is no such 
competent evidence in this case.  The only competent 
(medical) evidence that specifically addresses this matter, 
the opinion of the April 2003 VA examiner is to the effect 
that the veteran's current back disability is unrelated to 
injury in service (see May 2003 addendum).  While the 
examiner had opined otherwise in his initial report, that 
opinion was based on the veteran's history, and without 
review of the claims file.  The addendum was prepared 
following review of the claims file, includes an explanation 
for the opinion, and is therefore more probative.  The 
veteran has not presented any evidence to the contrary.  
Significantly, a lengthy period of time between service and 
the first postservice clinical notation of the disability for 
which service connection is sought (here some 14 years) is, 
of itself, a factor for consideration against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000).  Notably also, while the veteran has 
referred to additional treatment (including in February 2004) 
the RO has been unable to secure records of such treatment 
because the veteran has declined to respond to a request for 
details (and there are no further VA records).

As the veteran is a layperson, her own opinion/testimony that 
her low back disability is related to her service is not 
competent evidence.  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The preponderance of the evidence is against the 
veteran's claim.  Accordingly, it must be denied.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


